Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	It would be of great assistance to the office if all incoming papers pertaining to a filed application carried the following items: 
i.	Application number (checked for accuracy, including series code and serial no.).
ii.	Group art unit number (copied from most recent Office communication).
iii.	Filing date.
iv.	Name of the examiner who prepared the most recent Office action.
v.	Title of invention.
vi.	Confirmation number (See MPEP § 503).

Response to Arguments
3.	Applicant's arguments with respect to claims have been considered but are moot in view of the new ground(s) of rejection.
4.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/23/2021 has been entered.
5.	The Examiner has pointed out particular references contained in the prior art of record within the body of this action for the convenience of the Applicant.  Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages, paragraph and figures may apply. Applicant, in preparing the response, should consider fully the entire reference as potentially teaching all or 
6.	Claim interpretation: When multiple limitations are connected with “OR”, one of the limitations does have any patentable weight since both of the limitations are optional. 

Claim Rejection- 35 USC § 103 
7.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained through the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 3-8, 10, 12-17, 19, 21-26 & 28 are rejected under 35 U.S.C. 103 as being unpatentable over Chen (Pub No. 2012/0099515) and further in view of Park (Pub No. 2016/0192401). 
	Regarding claim 1, Chen discloses a method of wireless communication by a user equipment (UE) (Fig. 1: Communication between UE & base station), comprising: determining that communication with a base station is unsuccessful (Para. 77: Radio link failed- communication unsuccessful); initiating a non-contention-based random access channel (RACH) procedure with the base station when the communication with the base station is unsuccessful (Para. 77: Random access procedure of non-contention based after radio link failed); determining that the non-contention-based RACH procedure with the base station is unsuccessful (Para. 103: Radio link is failed & Para. 85: The radio link was associated with the non-contention-based RACH); and initiating a contention-based RACH procedure with the (Para. 103: Contention based RACH procedure when radio link failed Para. 85: The radio link was associated with the non-contention-based RACH). 
	Chen is silent regarding non-contention-based RACH procedure with the base station using a first beam and a contention-based RACH procedure with the base station using a second beam.
	In a similar field of endeavor, Park discloses communication system using plurality of beam between BS and UE (Para. 12 & 99: Plurality of beam uses); The non-contention-based RACH procedure with the base station using a first beam (Para. 66: Non-contention using one beam) & (Fig. 3: Non-contention use beam group-BG2) and a contention-based RACH procedure with the base station using a second beam (Para. 66: Contention using one beam) & (Fig. 3: Contention use beam group-BG1).
Therefore, it would have been obvious to one of the ordinary skilled in the art to use RACH informed system so that the base station can take the RACH failure in account for the next RACH procedures, thereby increasing the efficiency of signal transmission and receptions. Using non-contention-based RACH procedure when contention RACH fails or a contention-based RACH procedure when non-contention RACH fails based on the communication requirements for the purpose of the robust, continue and successful wireless connection between devices. 
Regarding claim 10, Claim 10 corresponds to claim 1 and is analyzed accordingly.
Regarding claim 19, Chen discloses an apparatus for wireless communication by a user equipment (UE), comprising: a memory; and at least one processor coupled to the memory (Para. 115: Program stored in the storing unit which execute by a processor) and configured (Para. 77: Radio link failed- communication unsuccessful); initiating a non-contention-based random access channel (RACH) procedure with the base station when the communication with the base station is unsuccessful (Para. 77: Random access procedure of non-contention based after radio link failed); determining that the non-contention-based RACH procedure with the base station is unsuccessful (Para. 103: Radio link is failed & Para. 85: The radio link was associated with the non-contention-based RACH); and initiating a contention-based RACH procedure with the base station using based on determining that the non-contention-based RACH procedure is unsuccessful (Para. 103: Contention based RACH procedure when radio link failed Para. 85: The radio link was associated with the non-contention-based RACH). 
	Chen is silent regarding non-contention-based RACH procedure with the base station using a first beam and a contention-based RACH procedure with the base station using a second beam.
	In a similar field of endeavor, Park discloses communication system using plurality of beam between BS and UE (Para. 12 & 99: Plurality of beam uses); The non-contention-based RACH procedure with the base station using a first beam (Para. 66: Non-contention using one beam) & (Fig. 3: Non-contention use beam group-BG2) and a contention-based RACH procedure with the base station using a second beam (Para. 66: Contention using one beam) & (Fig. 3: Contention use beam group-BG1).
Therefore, it would have been obvious to one of the ordinary skilled in the art to use RACH informed system so that the base station can take the RACH failure in account for the next RACH procedures, thereby increasing the efficiency of signal transmission and receptions. Using non-contention-based RACH procedure when contention RACH fails or a 
Regarding claim 28, Claim 28 corresponds to claim 19 and is analyzed accordingly.
Regarding claim 3 & 12 & 21, Chen discloses selecting contention or non contention RACH when either one of the link fails/ unsuccessful (Para. 77 & 103).
Chen is silent regarding selecting the first beam from a list of candidate beams associated with the communication with the base station when the communication with the base station is unsuccessful; and selecting the second beam from the list of candidate beams when the non-contention based RACH procedure using the first beam is unsuccessful. 
Park discloses selecting the first beam from a list of candidate beams associated with the communication with the base station when the communication with the base station is unsuccessful (Fig. 3: Selecting the beam from the list of beams & Para. 97); and selecting the second beam from the list of candidate beams when the non-contention based RACH procedure using the first beam is unsuccessful (Fig. 3: selecting the second beam from the list of beams) & (Para. 78: Select beams when other beam having high interference-unsuccessful) & (Para. 66).
At the time of filling, it would have been obvious to use selected beam for communication to avoid interference in the system. 
Regarding claim 4 & 13 & 22, Chen is silent regarding determining the list of candidate beams associated with the communication with the base station before the communication with the base station is unsuccessful.
Park continue to discloses determining the list of candidate beams associated with the communication with the base station before the communication with the base station is  (Para. 66 & 97: Select another beam when one beam is unsuccessful) & (Para. 78 & Fig. 3). 
At the time of filling, it would have been obvious to use selected beam for communication to avoid interference in the system. 
Regarding claim 5 & 14 & 23, Chen is silent regarding excluding the first beam from the list of candidate beams when the second beam is selected.
Park discloses excluding the first beam from the list of candidate beams when the second beam is selected (Fig. 3 & Para. 99: Using selected beam & non-select beam are not used). 
At the time of filling, it would have been obvious to use selected beam for robust connection between UE and the Base station.
Regarding claim 7 & 16 & 25, Chen discloses the determining that the first type of RACH procedure is unsuccessful is based on expiration of a timer (Para. 67 & Para. 88: Timer expire, indicating that the procedure has failed & Para. 91 & 105).
Regarding claim 8 & 17 & 26, Chen discloses the non-contention based RACH procedure is initiated on at least one resource associated with the non-contention based of RACH procedure (Para. 88:  The non-contention based of RACH procedure).
Claims 9 & 18 & 27 are rejected under 35 U.S.C. 103 as being unpatentable over Chen (Pub No. 2012/0099515), in view of Park (Pub No. 2016/0192401) and further in view of Jeong (Pub No. 2014/0376466).
Regarding claim 9 & 18 & 27, Chen is silent regarding determining that a quality of a third beam used for the communication with the base station is deteriorated, wherein the determining that the communication with the base station is unsuccessful is based on the determining that the quality of the third beam is deteriorated.
third Tx beam 403 of the MS is very weak or the path loss is considerable, the MS can exclude the third beam 403 from the beam subset. In this case, the beam subset includes a first beam 501, a second beam 502, and a fourth beam 504 as shown in FIG. 5”) & (Para. 54).  
At the time of filling, it would have been obvious to use strong beam for communication to avoid interference in the system and discard any beam that having high interference. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MD K TALUKDER whose telephone number is (571)270-3222.  The examiner can normally be reached on 10 am to 6 pm..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley Kim can be reached on 571-272-7867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would 

/MD K TALUKDER/Primary Examiner, Art Unit 2648